We are unable to perceive any ground upon which the demurrer in this case can be sustained. The bill alleges debts due the plaintiff; that they have been reduced to judgments; that executions of fi. fa. issued upon them have been returned, "No goods and chattels, lands or tenements, to be found"; and that the defendant, P. H. Bennick, is insolvent, except as to the distributive share now in the hands of the defendant, Stamey. These allegations are admitted by the *Page 43 
demurrer, and according to Hough v. Cress, 57 N.C. 295, and Tabb v.Williams, Ibid, 352, they show that the plaintiff should have the relief which he seeks.
The demurrer must be overruled and the cause remanded, to (46) the end that the defendants may answer the bill.
PER CURIAM.                                 Demurrer overruled.